DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 09/11/2019 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinal dimension” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "35" and "34" have both been used to designate what appears to be either a structural element,  a beam or a cockpit per amended FIG. 1 as well as the amended specification.  
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate both a beam and a cockpit in amended FIGS. 1-2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
6.	The disclosure is objected to because of the following informalities: 
	a.	para. [0030] discloses a cockpit 35 and para. [0036]; discloses a beam 35 and it is unclear as to exactly which element reference numeral 35 pertains to.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
a.	Claim 1, line 12: the term “the one or more crossbeams” should be rewritten as --the one or more secondary crossbeams--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1, line 10-13, recites the limitation “the one on or more crossbeams are not fixed to any of the plurality of frames… the floor does not comprise any of the one or more crossbeams fixed to one of the plurality of frames” rendering the claim uncertain in light of the applicant’s disclosure. Per the applicant’s disclosure, while FIG. 1 illustrates a partial view of the invention such that the secondary crossbeams (14/15) are not connected to any of the frames (22-30), in FIG. 2 it appears that the secondary crossbeams, while hidden due to the floor panel(s) (40), are in fact attached to the frames, similar to the rear main crossbeam (2) and another cross beam (8). Furthermore, lines, 12-13 recites the same limitation as the limitations found in 10-11. Furthermore, the term “one of the plurality of frames” is considered vague and indefinite, since it appears that there is only a plurality of frames being claimed unless there is in fact a number of plurality of frames. If only a single frame is meant, then the frame should be further defined in terms of its position relative to the anterior zone/cockpit such that one of ordinary skill in the art can differentiate between the single frame and remainder of the frames. There is insufficient antecedent basis for the term “one of the plurality of frames” in the claim. 
10.	Claim 2, lines 2-3 recites the limitation “a structural element of the front landing gear compartment” which renders the claim uncertain. Per the applicant’s disclosure, in particular, FIGS. 1-2, structural element 34 appears to be disposed on the floor of the cockpit and the service area floor in contrast to the landing gear compartment which is directly below the cockpit. For the purpose of examination, the structural element is being recited as an element such as but not limited to a beam that is in contact with a front landing gear compartment.
11.	Claim 4, lines 5-6, recites the limitation “the one or more floor panels cover a surface delimited transversely by the port and starboard main spars such that there remain two lateral bands without any crossbeam and any floor pane” rendering the claim uncertain in light of the applicant’s disclosure. Per 
12.	Claim 8, lines 1-2, recites the limitation “the auxiliary spars do not extend over all of a longitudinal dimension of the anterior zone” rendering the claim vague and indefinite, since the exact dimension of the anterior zone has not been defined nor is it clear in view of the applicant’s disclosure. Further, the position of auxiliary spars with respect to various elements of the floor, as recited in claim 1, is unclear.
Claims not addressed are rejected based on their dependency from a rejected based claim.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 1-6 and 9-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetillard et al. (US 20060006284 A1), hereinafter “Vetillard”, in view of Bernadet et al. (US 20130146709 A1), hereinafter “Bernadet”. 
15.	Regarding Claim 1, Vetillard discloses an anterior zone of an aircraft (Abstract and FIG.1 discloses an anterior zone 2 of aircraft 1 as seen in FIG. 1) comprising a fuselage (7), the anterior zone accommodating (2) a cockpit (para. [0044] disclose a cockpit 8), arranged partly above a front compartment (front compartment as seen in FIG. 1 below cockpit 1), and a service area (10), the fuselage (7) comprising a plurality of frames para. [0043]; frames 7a) in the anterior zone (2) accommodating the cockpit (8) and the service area (10), 
 the anterior zone (2) having a floor comprising crossbeams (para. [0045] discloses floor 4 extending between cockpit 8 and service area 10, and crossbeams 16 as seen in FIG. 4), spars (42) and one or more floor panels (para. [0062] discloses floor panels such as skin 62 as seen in FIG. 5), wherein the floor (4) comprises: 
a rear main crossbeam extending (para. [0046] discloses a rear main crossbeam 16) in a plane of a frame situated in the service area (para. [0066] discloses attachment means 63 for attaching crossbeams 16 to respective frames 7a as seen in FIGS. 1 and 4-5), wherein the rear main crossbeam (16) is fixed (FIG. 1) to said frame (7a); 
a port main spar (42) and a starboard main spar (para. [0056] discloses port main spar 42 and starboard main spar 42 as seen in FIG. 4), wherein each of the part and starboard main spars (42) has a rear end fixed (FIG. 4) to the rear main crossbeam (16); 
one or more secondary crossbeams (additional crossbeams 16), fixed to the port (42) and starboard main spars (42), wherein the one or more secondary crossbeams (16) are not fixed to any of the plurality of frames (paras. [0068]-[0070] and [0088]; articulations 66 disposed between cross beams 16 and frames 7a such that crossbeams 16 are not fixed to any of the frames 7a as seen in FIGS. 5-7), and are borne by the main spars (42), wherein the floor (4) does not comprise any of the one or more crossbeams fixed to one of the plurality of the frames  (paras. [0068]-[0070] and [0088]; articulations 66 disposed between cross beams 16 and frames 7a such that crossbeams 16 are not fixed to any of the frames 7a as seen in FIGS. 5-7) in the cockpit (8); and 
one or more auxiliary spars (48/49).
Vetillard is silent specifically regarding a landing gear compartment. 
	Bernadet discloses an aircraft (Bernadet Abstract and FIG. 1), including a cockpit, arranged partly above a front landing gear compartment (para. [0028] disclose a cockpit 6 being arranged above a front landing gear compartment 8).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vetillard to use the arrangement Bernadet, as a conventional cockpit and landing gear compartment arrangement for storing the landing gear below the deck of a cockpit for the purpose of efficiently utilizing the space of a forward portion of an aircraft. 
16.	Regarding Claim 2, Modified Vetillard discloses the anterior zone of the aircraft according to claim 1, wherein each of the port and starboard main spars (42) has a front end fixed to a structural element (forward crossbeam 16 as seen in FIG. 4) of the front compartment (the compartment as seen in FIG. 1)
	Modified Vetillard is silent regarding each of the port and starboard main spars has a front end fixed to a structural element of the front landing gear compartment.
Bernadet discloses an aircraft (Bernadet Abstract and FIG. 1), including each of the port and starboard main spars (port and starboard main spars 27 as seen in FIG. 3 and supported by para. [0055]) has a front end fixed to a structural element (structural element 24) of the front landing gear compartment (5).

17.	Regarding Claim 3, modified Vetillard discloses (see Bernadet) the anterior zone of the aircraft according to claim 2, wherein the structural element (24) of the front landing gear compartment (5) forms part of a horizontal section of a roof (para. [0027] discloses horizontal roof 5 as seen in FIGS. 1 and 5) of the front landing gear compartment (8).
18.	Regarding Claim 4, modified Vetillard discloses (see Vetillard) the anterior zone of the aircraft according to claim 1, wherein;
	the one or more secondary crossbeams (additional crossbeams 16) extend only from (FIG. 4) the port main spar (42) to the starboard main spar (42), and 
the one or more floor panels (62) cover a surface (FIG. 5) delimited transversely by the port (42) and starboard main spars (42) such that there remain two lateral bands without any crossbeam and any floor panel (see at least two lateral bands without crossbeams and floor panel as seen in FIG. 6).
19.	Regarding Claim 5, modified Vetillard discloses (see Vetillard) the anterior zone of the aircraft according to claim 1, further comprising a reinforcing crossbeam (a reinforcing crossbeam such as another crossbeam 16) fixed to a frame situated in the service area, in front of the rear main crossbeam (para. [0066] discloses attachment means 63 for attaching crossbeams 16 to respective frames 7a as seen in FIGS. 1 and 4-5 such that at least one frame 7a can be situation in the service area 10 and in front of rear main crossbeam (furthest to the bottom left in FIG. 4)). 
Regarding Claim 6, modified Vetillard discloses (see Vetillard) the anterior zone of the aircraft according to claim 1, further comprising a port reinforcing spar (14) and a starboard reinforcing spar (14), each of the port reinforcing spar (14) and the starboard reinforcing spar (14) having a rear end (rear end of spars 14 extending towards the rear of floor 4 as seen in FIG. 4) fixed to the rear main crossbeam (16). 
21.	Regarding Claim 8, modified Vetillard discloses (see Vetillard) the anterior zone of the aircraft according to claim 1, wherein the auxiliary spars (48/49) do not extend (dimension of auxiliary spars 48/49 as seen in FIG. 4) over all of a longitudinal dimension (longitudinal dimension of floor 4) of the anterior zone (FIG. 1).
22.	Regarding Claim 9, modified Vetillard discloses (see Vetillard) an aircraft comprising the anterior zone according to claim 1 (an aircraft comprising an anterior zone according to claim 1 as discussed above).

23.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetillard et al. (US 20060006284 A1) and Bernadet et al. (US 20130146709 A1) as applied to Claim 1 above, and further in view of Guering et al. (US 20100176240 A1), hereinafter “Guering”.
24.	Regarding Claim 7, modified Vetillard discloses (see Vetillard) the anterior zone of an aircraft according to claim 6, wherein each of the port and starboard main spars (42) has a front end fixed to a structural element (forward crossbeam 16 as seen in FIG. 4) of the front compartment (the compartment as seen in FIG. 1),
	Wherein each of the port reinforcing spar (14) and the starboard reinforcing spar (42) has a front end fixed to the structural element (forward crossbeam 16 as seen in FIG. 4) of the front compartment (the front compartment as seen in FIG. 1).

Bernadet discloses an aircraft (Bernadet Abstract and FIG. 1), including each of the port and starboard main spars (port and starboard main spars 27 as seen in FIG. 3 and supported by para. [0055]) has a front end (spars 27 extending to panel 15 of front landing gear compartment 5) fixed to a structural element (24) of the front landing gear compartment (5), and 
Wherein a reinforcing spar (center/middle spar 27) has a front end fixed to the structural element (24) of the front landing gear compartment (5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vetillard as taught by Bernadet such that each of the port and starboard main spars has a front end fixed to a structural element of the front landing gear compartment. In doing so, the floor of the cockpit is reinforced and thereby capable of overcoming external loads and pressurization experienced by the forward portion of an aircraft (Bernadet para. [0055]).
Modified Vetillard is silent regarding each of the port reinforcing spar and the starboard reinforcing spar has a front end fixed to the structural element of the front landing gear compartment.
Guering disclose a front landing gear compartment (Guering Abstract and para. [0002]), including each of the port reinforcing spar and the starboard reinforcing spar (see annotated FIG. 5 below for the port and starboard reinforcing spars) has a front end fixed to the structural element of the front landing gear compartment (paras. [0051] and [0108] discloses structural element 92 of floor 14 of the front landing gear compartment 16).
It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Vetillard to use the arrangement of Guering, as a known cockpit floor and landing gear compartment arrangement for the purpose of reinforcing the 

[AltContent: textbox (Port Reinforcing Spar)]
[AltContent: textbox (Starboard Reinforcing Spar)]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    517
    429
    media_image1.png
    Greyscale

FIG. 5 



Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
With regard to arguments pertaining to claim 1, the applicant asserts that “The Examiner does not provide any support in Vetillard that one or more secondary crossbeams 16 are not fixed to any frame 7a and that the floor 4 does not comprise any crossbeam 16 fixed to a frame 7a in the cockpit 8. The secondary reference Bernadet does not disclose or suggest these features of claim 1” on page 13 of the remarks. This is not found to be persuasive. As discussed above, in the rejection under 35 USC 103 of Claim 1, Vetillard et al. (US 20060006284 A1) discloses exactly this in paras. [0068]-[0070] as seen in FIGS. 5-7 such that the crossbeams 16 and frames 7a are not fixed but rather articulations 66 are disposed between the two parts. Therefore, Vetillard et al. meets the limitations of the claims as it is currently recited and this rejection is deemed proper.   
With regard to the drawing replacement sheets filed on 11/16/2021 as well as the amended specification filed on 11/16/2021, the examiner is having difficulty ascertaining as to exactly where the cockpit and service area are located with respect to the anterior zone. For instance, the applicant may argue that the figures are showing various portions of the invention; however, for instance, FIG. 1 shows the cockpit 35 being adjacent to the roof 41 and anterior zone 29, while in FIG. 2 the cockpit 35 being at the aft of the floor panel 40. In another example, FIG. 1 illustrates at least beams 2 and 8 without any frames or floor panel, while FIG. 2 illustrates the same beams 2/8, floor panel 40 as well as the frames that are allegedly not a part of FIG. 1. While this is true, the removal of the frames from FIG. 1 does not suggest that the frames are actually not there since FIG. 2 shows the very frames connected to the beams that are claimed as not being connected/fixed. The drawings should be improved since the current drawings, including the very position of the anterior zone, the cockpit and the service area does not cure any of these deficiencies. Similarly, FIG. 3 does not provide any clarity to the above .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647